DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Proposed Amendments
	The following is a response to the amendments as noted in Section 3 of the PTO-303 Advisory Action Before Filing of Appeal Brief form.
	New Claims 48-51, if entered as proposed would present new issues requiring further consideration or search.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on February 25th, 2021 has been considered. The IDS submitted is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Arguments
	The following is a response to the request for reconsideration arguments as noted in Section 12 of the PTO-303 Advisory Action Before Filing of Appeal Brief form. 
	In regards to the applicant’s arguments in regards to independent claims 1, 11, and 29, in which the applicant’s representative states the prior art of Kentley and Gurin do not disclose, individually or in any reasonable combination, the limitation of monitoring the operational state of the mechanical and electrical systems of the vehicle. However, the examiner disagrees and appreciates the Merriam-Webster definition of “maintenance” (upkeep of property or equipment) as provided by the applicant’s representative. Kentley discloses extracting and saving data relating to the maintenance issues, schedules service calls, etc. which would be the maintenance of the property, in this case “vehicles” which are part of the fleet (Kentley, Column 23, lines 25-55). Additionally, Gurin discloses monitoring 
	In regards to the argument presented by the applicant’s representative stating Kentley does not monitor in real-time and assign autonomous vehicles to an active pool. The examiner disagrees and appreciates the applicant’s recognition that Kentley does consider the readiness state of the vehicle at the time of a transit request. Merriam-Webster dictionary defines the term “readiness” as “the quality or state of being ready”. Therefore, Kentley discloses an active pool of vehicles, all of which are ready for a transit request because Kentley monitors the maintenance issues of the vehicle, and only allows “ready” vehicle to be allowed into the active pool of vehicles (Kentley, Column 24, Lines 9-31). Additionally, as noted above Gurin discloses actively monitoring the physical condition of the vehicle before and after transit request has been completed. Therefore the combined prior art discloses this argued limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664